DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are 16, 20, 21 and 25-27.


Applicants' arguments, filed 01/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 16, 20, 21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (WO 2013/077822, May 30, 2013) in view of Hirsh (US 6,426,111, Jul. 30, 2002) and Hürner et al. (US 5,667,807, Sep. 16, 1997).
Bilgic discloses an effervescent formulation comprising metformin or at least one pharmaceutically acceptable salt thereof, characterized in that the ratio of at least one effervescent acid and effervescent base to each other comprised in the formulation is in the range of 1.00:1 to 1.85:1 by weight (claim 1). Suitable effervescent acids include citric acid or hydrates thereof (claim 10). Suitable effervescent bases include sodium carbonate (claim 11). The formulation cam comprise at least one other pharmaceutically acceptable excipient in addition to metformin, at least one effervescent acid, and at least one effervescent base. The excipients that can be used in the formulation can be selected from a group comprising diluents, binders, lubricants, disintegrants, anti-adhesive agents, coating agents, flavoring agents, sweeteners, coloring agents, solvents or solvent mixtures, or combinations thereof (page 4). The metformin formulation can be used as combined with at least one other active agent (page 6). The second active agent can be used in the same formulation with metformin. The second active agent may be glipizide (i.e. other anti-diabetic agent) (page 7). The formulation can be produced by any method in the prior art. The formulation may be in the form of a tablet from compressing granules of the formulation (page 6). A sachet is also another suitable form for the formulation (claim 30). 

However, Hirsh discloses a method of manufacture of effervescent composition comprising (a) placing a meltable acid and at least one alkali metal carbonate or bicarbonate salt in a suitable chamber; (b) raising the temperature of the mixture until the meltable acid becomes sufficiently fluid; and optionally mixing said ingredients, (c) extruding said mixture into the desired form; (d) introducing at least one component for dissolution or suspension into said extruded mixture of acid and carbonate or bicarbonate; and (e) allowing said mixture with said entrained component to cool (claim 16). The extrusion may be made in rounded form (claim 21). The effervescent composition may be in the form of a powder, tablet, or other solid form (col. 5, lines, 56-57). The shape is formed through compressing viscous meltable acid (col. 3, lines 53-55). Meltable acids, when heated, and then mixed with carbonate or bicarbonate salt act as moldable plastics, giving a choice of shape of the overall product, rigidity at room temperature, and reduced permeability for contained components and external substances (col. 3, lines 3-7). 
Hürner et al. disclose a thermal process for the production of directly tablettable granules, containing an active compound having a low melting point and at the same time the necessary tablet auxiliaries, which is characterized in that a mixture of active compound and the necessary auxiliaries is processed by means of a melt extrusion at elevated temperature to give a homogenous non-agglutinating extrudate which is then comminuted to give tablettable granules (col. 1, lines 55-62). In the production of these 
Bilgic discloses wherein the formulation can be produced by any method in the prior art. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the method of Hirsch for formulating the formulation of Bilgic since it is a known and effective method of formulating effervescent compositions as taught by Hirsch. 
Hirsch discloses wherein the meltable acid, when heated, and then mixed with carbonate or bicarbonate salt acts as moldable plastics, giving a choice of shape of the overall product. Thus, the meltable acid, when heated, acts as a binder. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the acid in the method of Hirsch partially melted since partially melting a component that fulfils the function of a binder is a known and effective alternative method for formulating an effervescent tablet as taught by Hürner et al.
It would have been prima facie obvious to one of ordinary skill in the art to have used a heatable twin screw extruder in the process of Hirsch since the method 
	 In regards to instant claim 16 reciting wherein an anhydrous base, Bilgic does not disclose wherein the effervescent base includes hydrates. Therefore, it would have been obvious to one of ordinary skill in the art that the effervescent base of Bilgic is anhydrous.
In regards to instant claim 16 reciting wherein the base component is capable of reacting with the acid component to form carbon dioxide, Bilgic discloses wherein sodium carbonate is a suitable effervescent base. The instant specification discloses on page 6, lines 29-32 wherein the base is a carbon dioxide precursor such as sodium carbonate. Therefore, since Bilgic discloses substantially the same base component as the claimed invention, Bilgic discloses a base component capable of reacting with the acid component to form carbon dioxide. 
In regards to instant claim 16 reciting wherein the composition has a retained carbon dioxide content of at least 90% of an input blend, the instant specification discloses on page 6, lines 25 and 29-32 wherein the acid may be citric acid and the base may be sodium carbonate and on page 7, lines 12-13 wherein the acid and base can be present in a ratio ranging from 3:1 to 1:5. Bilgic discloses wherein the effervescent acid may be citric acid, the effervescent base may be sodium carbonate and the ratio of effervescent acid and effervescent base is in the range if 1.25:1 to 1.80:1. Therefore, since Bilgic disclose substantially the same acid and base as the claimed invention and in substantially the same ratio, one of ordinary skill in the art 
In regards to instant claim 16 reciting wherein the composition does not include a binder or a granulating solvent other than the in situ granulating agent, Biligic discloses wherein binders and solvents are optional since other excipients may be incorporated. Also, Hirsch does not disclose wherein a binder or solvent is required in the method of preparing an effervescent composition. As such, it would have been obvious to one of ordinary skill in the art to have an effervescent composition free of binder and a granulating solvent other than the in situ granulating agent. 
In regards to instant claims 26 and 27 reciting processing an anhydrous acid component, an anhydrous base component, metformin, and optionally at least one other anti-diabetic agent through a twin screw, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. Hirsh discloses processing an acid and a base through an extruder and then introducing the component for dissolution or suspension into said extruded mixture. Hürner et al. disclose wherein an active compound may go through an extruder. Therefore, it does not appear wherein the order of adding metformin is critical and it would have been obvious to have modified the order of adding active agents from the teachings of Hirsh and Hürner et al.

Response to Arguments
	Applicant argues that the aspects of the claimed composition provides distinct advantages. For example, due to the melting of only a portion of the anhydrous acid, 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant’s argument of the advantages is not supported with objective evidence to be persuasive. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield, 571 F.2d 1185, 197 U.S.P.Q. 227 (C.C.P.A. 1978). Furthermore, it is unclear whether the alleged advantages is limited to partially melting the acid or if fully melting the acid may still achieve the alleged advantages. If fully melting the acid achieves the alleged advantages, Hirsch discloses fully melting the acid and Applicant’s argument would not be persuasive. In addition, it should be noted that Hirsh discloses in col. 3, lines 7-12 wherein combining carbonate with melted acid provides a much better effervescence than when they are mixed without fusion. Thus, it was known in the art that melted acid provides for better effervescence. 

	Applicant argues that Hirsch fails to teach a combination of unmelted acid and melted acid. 


	Applicant argues that it is the purpose of Hirsch to provide a means for reducing moisture penetration to a moisture sensitive or moisture reactive constituent and for reducing air penetration to an oxygen sensitive constituent. This purpose is met by complete melting of the acid. Thus, a person having skill in the art, in view of Hirsch, would not be motivated to arrive at the claimed composition having a portion of unmelted acid. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. The composition of Bilgic is being modified and not the composition of Hirsh. Bilgic does not disclose needing such feature. Thus, having an acid that is not completely melted would not negatively affect Bilgic’s composition. Moreover, Hirsh does not disclose wherein the reduction in moisture penetration to a moisture sensitive or moisture reactive constituent is met by complete melting of the acid. Hirsh discloses on col. 3 lines 3-7 wherein meltable acids, when heated, and then mixed with carbonate or bicarbonate salt act as moldable plastics, giving a choice of shape of the overall product, rigidity at room temperature, and reduced permeability for contained components and external substances. Thus, Hirsh discloses wherein such features are met by a meltable acid, but does not disclose wherein complete melting of the acid is necessary. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Hirsch fails to provide any suggestion that the acid may be partially melted to obtain the claimed porous granules that have improved compressibility, or to increase the carbon dioxide retention of such granules. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Applicant’s argument of the advantages is unpersuasive. 

	Applicant argues that Hirsh solves the problem of needing a granulating agent by completely melting a meltable acid, forming a taffy-like substance. Hurner would be redundant as it solves the problem by using a low melting point active compound as a granulating agent. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, it would have been obvious to one of ordinary skill in the art to have the acid in the method of Hirsh partially melted since partially melting a component that fulfills the function of a binder is a known and effective alternative method for formulating an effervescent tablet as taught by Hurner. MPEP 2144.06 (II) states wherein substituting equivalents known for the same purpose supports a prima facie case of obviousness. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that because Hurner discloses the use of the active compound as a granulating agent, a person having skill in the art would be motivated to melt the 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Hirsh discloses wherein an acid may be melted. Therefore, it would have been obvious to one of ordinary skill in the art that an acid may be melted instead of an active compound. Additionally, Hirsch discloses wherein the meltable acid, when heated, and then mixed with carbonate or bicarbonate salt acts as moldable plastics, giving a choice of shape of the overall product. Thus, the meltable acid, when heated, acts as a binder. Hurner discloses wherein the active compound functions as a binder and may be partially melted. Therefore, since it was known in the art that compounds may be partially melted to act as a binder, it would have been obvious to one of ordinary skill in the art that the acid of Hirsh may be partially melted to function as a binder. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that there is no suggestion in Hurner that the acid of the acid-base couple may be partially melted to beneficially obtain porous granules that have improved compressibility or that increase the carbon dioxide retention of such granules. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Applicant’s argument of the advantages is unpersuasive.

	Applicant argues that in view of the various conventional methods of granulation taught in Bilgic (i.e., wet granulation, dry granulation, dry blending) it would not be 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Bilgic disclosing “such as wet granulation, dry granulation, dry blending” does not limit the methods to those examples. The term “such as” is not a limiting term and is a merely a term to denote examples. Thus, one of ordinary skill in the art is not limited to those methods and may seek other methods known in the art such as melt granulation. As such, Applicant’s argument is not persuasive. 

	Applicant argues that it is the claimed feature of partially unmelted anhydrous acid component that leads to retention of 90% of carbon dioxide in the claimed composition. 
	The Examiner does not find Applicant’s argument to be persuasive. It is unclear if Applicant’s allegation is factual without objective evidence supporting such allegation. 

2.	Claims 16, 20, 21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (WO 2013/077822, May 30, 2013) in view of Hirsh (US 6,426,111, Jul. 30, 2002), Hürner et al. (US 5,667,807, Sep. 16, 1997), and Tsetis (WO 2009/071954, Jun. 11, 2009). 
The instant claims have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Bilgic, Hirsh, and Hürner et al. will be 
	However, Tsetis discloses an effervescent formulation comprising citric acid anhydrous and sodium carbonate anhydrous (claim 2).
	The composition of Bilgic comprises citric acid and sodium carbonate. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporate citric acid anhydrous and sodium carbonate anhydrous into the composition of Bilgic since these are known and effective citric acids and sodium carbonates for formulating effervescent formulations as taught by Tsetis. 

Response to Arguments
	Applicant argues that Tsetis fails to cure the deficiencies of Bilgic, Hirsh, and Hurner. 
	The Examiner submits that Applicant’s arguments with regards to Bilgic, Hirsh, and Hurner are discussed above and are unpersuasive. As such, the rejection is maintained. 

Conclusion
Claims 16, 20, 21 and 25-27 are rejected.
No claims are allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612